         Case 1:19-cv-06789-BCM Document 47 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         4/6/2021
 NELSON ROSARIO,
                Plaintiff,
                                                         19-CV-6789 (BCM)
        -against-
                                                         ORDER
 EL NUEVO AMANECER REST. CORP., et
 al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed plaintiff's letter-application dated April 3, 2021 (Dkt.
No. 46) (the April 3 Letter), seeking Judge Moses's approval of the parties' proposed Settlement
Agreement and Release (Dkt. No. 46-1) (the Agreement) pursuant to Cheeks v. Freeport Pancake
House, Inc., 796 F.3d 199 (2d Cir. 2015). The Court notes that defendant Germania Bello's limited-
scope pro bono counsel (see Dkt. No. 39) does not appear on the Court's electronic docket as a
recipient of automatic ECF notifications. Therefore, although the April 3 Letter states that it was
served on "Defense Counsel via ECF," that did not happen. Plaintiff must promptly serve
defendants by other means and file proof of such service on the docket.

        The Court further notes that, although the April 3 Letter is addressed to Judge Moses, the
parties have not consented to her jurisdiction for review and approval of their Agreement.

Dated: New York, New York
       April 6, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
